third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker preno-116089-11 uilc 5000b date date to holly l mccann chief excise_tax from frank k boland chief branch office of the associate chief_counsel passthroughs special industries subject indoor tanning services this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues issue are bonus bucks reward points coupons or similar devices points issued to a customer as a reward for purchases subject_to the indoor tanning services excise_tax imposed by sec_5000b of the internal_revenue_code code when the points are redeemed by the customer for indoor tanning services in the following circumstances if the points are earned for purchasing indoor tanning services if the points are earned for purchasing indoor tanning services and other non- tanning goods or services and redeemed exclusively for indoor tanning services if a customer uses a combination of points and cash to obtain indoor tanning services issue preno-116089-11 whether there are permissible methods to calculate the taxable_portion of bundled services other than the ratio method described in sec_49_5000b-1t d of the facilities and services excise_tax regulations regulations conclusions issue the points redeemed by a customer in exchange for indoor tanning services are not subject_to the indoor tanning services excise_tax to the extent that any cash is paid in addition to points in exchange for indoor tanning services the indoor tanning services excise_tax applies only to the cash paid for those services issue there may be permissible methods to calculate the taxable_portion of bundled services other than the ratio method described in sec_49_5000b-1t d facts an indoor tanning services provider runs a promotion during which a customer is awarded points for each dollar that the customer spends at the tanning salon customers accumulate points which the customer uses like cash to obtain indoor tanning services or other goods and services such as tanning lotions or salon services when the customer redeems points the customer is able to receive the goods and services for free or purchase them with cash at a reduced price depending on the amount of points redeemed law and analysis sec_5000b of the code imposes a tax indoor tanning services excise_tax on any indoor_tanning_service equal to percent of the amount_paid for such service whether paid_by insurance or otherwise sec_5000b provides that the tax imposed by sec_5000b shall be paid_by the individual on whom the service is performed sec_5000b provides that every person receiving a payment for services on which a tax is imposed under sec_5000b shall collect the amount of the tax from the individual on whom the service is performed and remit such tax quarterly to the secretary_of_the_treasury secretary at such time and in such manner as provided by the secretary sec_49_5000b-1t b of the regulations provides that the indoor tanning services excise_tax is imposed at the time of payment for any indoor tanning services thus the event that triggers the tax is the payment for indoor tanning services sec_49_5000b-1t d provides that the tax is imposed on the total amount_paid for indoor tanning services including any amount_paid by insurance thus for purposes of the preno-116089-11 indoor tanning services excise_tax the total amount_paid for indoor tanning services forms the tax_base to which the tax applies sec_49_5000b-1t d provides that if an indoor tanning services provider offers indoor tanning services whether of a specified or unlimited amount including free or reduced-rate indoor tanning services bundled with other goods and services the payment for the bundled services includes an amount_paid for indoor tanning services the tax applies to that portion of the amount_paid to the provider that is reasonably attributable to indoor tanning services the amount reasonably attributable to indoor tanning services may be determined by applying to the total amount_paid a ratio determined by comparing-- i the provider’s charge for indoor tanning services not in bundled services or in the event the provider only charges for other goods and services as part of bundled services the fair_market_value of similar services based on the amount charged by comparable providers in the same geographic area to ii the charge determined in sec_49_5000b-1t d i plus the provider’s charge for the other goods and services in the bundled services or in the event the provider only charges for other goods and services as part of bundled services the fair_market_value of similar goods and services based on the amount charged by comparable providers in the same geographic area issue the first issue for which you requested our advice is essentially whether the redemption of points for indoor tanning services is a taxable_event for purposes of the indoor tanning services excise_tax under sec_49_5000b-1t b a taxable_event occurs when an amount is paid for indoor tanning services thus our analysis of the first issue turns on whether the redemption of points constitutes an amount_paid for purposes of sec_5000b the internal_revenue_service service has not issued guidance directly addressing the definition of the phrase amount_paid for purposes of the indoor tanning services excise_tax however the concept of an amount_paid is well developed under other sections of the facilities and services excise_taxes collected excise_taxes revrul_54_3321 1954_2_cb_417 holds that where a telephone company furnishes telephone service to certain employees free of charge no tax attaches the revenue_ruling further holds that where telephone service is furnished to employees at a reduced_rate the tax applies to the amount actually paid for such services although the communications_services excise_tax is not at issue in this case further irs guidance in the collected excise_taxes area is consistent with this ruling issued under of the internal_revenue_code of the predecessor statute to sec_4251 of the code preno-116089-11 revrul_72_245 1972_1_cb_347 for example holds that where an airline furnishes an employee the use of its international air travel facilities entirely free of charge the dollar_figure tax imposed by sec_4261 use of international travel facilities does not apply because there is no amount_paid for transportation within the meaning of sec_4261 also revrul_84_12 1984_1_cb_211 holds that the tax imposed by sec_4261 taxable_transportation of persons by air does not apply to free bonus tickets issued by an airline company to customers who have already satisfied all requirements to qualify for the bonus however the tax applies to any amount the customer subsequently pays because of not fully qualifying for the free bonus ticket revrul_84_12 reasons that if no amount is paid the tax does not apply if payment is made at a reduced_rate however then the reduced_amount is an amount_paid for air transportation within the meaning of sec_4261 because the amount subject_to tax is the actual amount_paid for taxable_transportation thus to the extent an indoor tanning services provider provides indoor tanning services for free no amount is paid and therefore no tax arises as a result of the transaction similarly no amount is paid with respect to any indoor tanning services obtained by the customer entirely with the redemption of points and therefore no tax arises as a result of the transaction it is irrelevant to this analysis how the customer acquired the points therefore we reach the same conclusion regardless of whether the redeemed points were earned for purchasing indoor tanning services or if the points are earned for purchasing indoor tanning services and other non-tanning goods or services however if a customer uses points and cash to purchase indoor tanning services the indoor tanning excise_tax applies to the amount of cash paid issue the second issue for which you requested our advice relates to the ratio provided by sec_49_5000b-1t d that is used to calculate the amount attributable to indoor tanning services that are provided as part of a bundle of taxable and nontaxable goods and services you asked whether there are ways other than the ratio provided in sec_49_5000b-1t d to arrive at the taxable_portion of the bundle in addition you provided a hypothetical method whereby an indoor tanning services provider relies on its detailed historical records to determine the amount of the bundle attributable to indoor tanning services you asked whether such a method is permissible under the regulations sec_49_5000b-1t d provides that the indoor tanning services excise_tax applies to that portion of the amount_paid to the indoor tanning services provider that is reasonably attributable to indoor tanning services the amount reasonably attributable to indoor tanning services may emphasis added be determined by applying to the total amount_paid a ratio determined by comparing the amounts calculated in sec_49 5000b- 1t d i and ii preno-116089-11 we interpret regulatory terms when otherwise not defined in the code or regulations using the common everyday meaning of the word the regulations do not contain any alternative methods but also do not contain any language that restricts indoor tanning services providers from using alternative methods the word may expresses opportunity or permission read in light of the regulatory framework and applying the common everyday meaning of the word the word may in sec_49_5000b-1t d is permissive rather than mandatory thus we conclude that there may be permissible methods of calculating the taxable_portion of bundled services other than the ratio method described in sec_49_5000b-1t d we believe that determining whether any method other than the ratio method described in sec_49_5000b-1t d results in the calculation of an amount reasonably attributable to indoor tanning services is a tax_administration issue rather than a legal issue thus we believe that such a determination is best developed during the examination process using real facts rather than using hypotheticals please call michael beker at if you have any further questions
